Citation Nr: 0517516	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for soft tissue tumors, 
claimed as due to Agent Orange (AO) exposure.

2.  Entitlement to service connection for a cancerous colon 
polyp, claimed as due to AO exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1970.  He served in Vietnam from July 1968 to July 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that denied service connection 
for soft tissue tumors and a cancerous colon polyp, each 
claimed as due to AO exposure.  A Notice of Disagreement was 
received in November 2002, and a Statement of the Case (SOC) 
was issued in May 2003.  A Substantive Appeal was received in 
June 2003.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on each of the claims on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
an October 2001 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain medical records from David Benjamin, M.D, Mark 
Arnold, M.D., and Nabil Fahmy, M.D. 

The record also reflects that outstanding VA medical records 
should be obtained.  In August 2001, the veteran stated that 
he was tested for AO exposure at the VA Medical Center 
(VAMC), Huntington, West Virginia.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of testing and 
evaluation of the veteran for AO exposure at that VAMC should 
be obtained and associated with the claims file.  The Board 
points out that, under current 38 C.F.R. § 3.159(b), efforts 
to obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The Board also finds that, after associating with the claims 
file all pertinent records and/or responses received, the RO 
should arrange for the veteran to undergo further VA 
examination.  

The Board notes that pertinent evidence includes medical 
records from the Holzer Clinic document several removals of 
epidermal inclusion and sebaceous cysts from 1976 to 1990.  
In 1999, the veteran underwent a transanal polypectomy for 
what was diagnosed as a tubulovillous adenoma, focal 
malignant degeneration, with areas of intramucosal carcinoma 
present.  Following VA AO examination in November 2000, the 
diagnoses included soft tissue tumors and colonic polyps; 
there were conflicting indications as to whether these 
conditions were or were not related to AO exposure.  On April 
2001 VA examination, the veteran gave a history of AO 
exposure in military service, as well as a post-service 
history of removals of cysts and colonic polyps.  After 
examination, the assessments included history of soft tissue 
tumors, could be related to AO; and history of colonic 
polyps, difficult to say if related to AO.  In a June 2001 
statement, a VA AO physician noted that the veteran had 
participated in an AO examination, and that his diagnosed 
soft tissue tumors were related to AO.

Given the need to obtain additional, outstanding evidence, 
and for a more definitive opinion, addressing each disability 
under consideration, to resolve the current, conflicting 
and/or incomplete medical opinions of record, the Board finds 
that the RO  should arrange for the veteran to undergo a VA 
AO examination, by a board of at least two physicians, to 
obtain medical clarification as to whether his soft tissue 
tumors and/or cancerous colon polyp were due to AO exposure 
in service.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Huntington VAMC copies of the complete 
records of testing and/or evaluation of 
the veteran in connection with his 
claimed AO exposure.  In requesting these 
records, the RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all records of his treatment 
and/or evaluation from 1999 to the 
present time by David Benjamin, M.D., 
Ohio State University/
James Cancer Center #1232, 300 West 10th 
Avenue, Columbus, Ohio 43210; Mark 
Arnold, M.D., Doan Hall N #717, 410 West 
10th Avenue, Columbus, Ohio 43210; and 
Nabil Fahmy, M.D., Holzer Clinic, 90 
Jackson Pike, Gallipolis, Ohio 45631.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.                                          

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo AO examination, y 
a board of at least two physicians, an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination report 
should reflect discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.   

The examiners should specifically 
indicate whether the veteran currently 
suffers from any soft tissue tumors, to 
include sebaceous cysts, and cancerous 
colon polyps.  With respect to each 
diagnosed disability, the examiners 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
medically related to injury or disease 
during veteran's active military service, 
to specifically include AO exposure.  In 
rendering the requested opinion, the 
physicians should specifically consider 
and address the November 2000 and April 
and June 2001 VA medical records, and any 
other medical nexus opinion(s) of record.

The Board emphasizes that the purpose of 
this examination is to resolve the 
current, conflicting medical opinions of 
records; hence, the examiners should 
provide all medical findings, and 
complete rationale for the opinion in a 
single, collaborative report.  The report 
should be printed (typewritten).

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


